  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RICHARD W. RATHKE,                 )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )          2:18cv923-MHT
                                   )               (WO)
TERESA DYER, Nurse,                )
et al.,                            )
                                   )
     Defendants.                   )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United         States      Magistrate       Judge's

recommendation (doc. no. 17) is adopted.

    (2) This lawsuit is dismissed without prejudice,

with no costs taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final   judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil

Procedure.
This case is closed.

DONE, this the 2nd day of July, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
